THE ROSEN LAW FIRM, P.A.
Phillip Kim, Esq. (PK 9384)
Laurence M. Rosen, Esq. (LR 5733)
275 Madison Ave., 40th Floor
New York, New York 10016
Telephone: (212) 686-1060
Fax: (212) 202-3827
Email: pkim@rosenlegal.com
        lrosen@rosenlegal.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 DAVID MCNEAR, Individually and on                  Case No:
 behalf of all others similarly situated,
                                                    CLASS ACTION COMPLAINT FOR
        Plaintiff,                                  VIOLATIONS OF THE FEDERAL
                                                    SECURITIES LAWS
        v.
                                                    JURY TRIAL DEMANDED
 TRULIEVE CANNABIS CORP., KIM
 RIVERS, and MOHAN SRINIVASAN,

        Defendants.


       Plaintiff David McNear (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants (defined below), alleges the following based upon personal knowledge as to

Plaintiff and Plaintiff’s own acts, and information and belief as to all other matters, based upon,

inter alia, the investigation conducted by and through his attorneys, which included, among

other things, a review of the Defendants’ public documents, conference calls and

announcements made by Defendants, public filings, wire and press releases published by and

regarding Trulieve Cannabis Corp. (“Trulieve” or the “Company”), and information readily




                                                1
obtainable on the Internet. Plaintiff believes that substantial evidentiary support will exist for

the allegations set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a class action on behalf of persons or entities who purchased or otherwise

acquired publicly traded Trulieve securities between September 25, 2018 and December 17,

2019, inclusive (the “Class Period”). Plaintiff seeks to recover compensable damages caused by

Defendants’ violations of the federal securities laws under the Securities Exchange Act of 1934

(the “Exchange Act”).

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a)

of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder

by the SEC (17 C.F.R. § 240.10b-5).

       3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. §78aa).

       4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged misstatements entered and

the subsequent damages took place in this judicial district.

       5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and

the facilities of the national securities exchange.




                                                  2
                                             PARTIES
       6.      Plaintiff, as set forth in the accompanying certification, incorporated by reference

herein, purchased Trulieve securities during the Class Period and was economically damaged

thereby.

       7.      Defendant Trulieve, together with its subsidiaries, purports to operate as a

medical marijuana company. The Company cultivates and produces products in-house and

distributes its products to Trulieve branded stores (dispensaries) in Florida, as well as directly to

patients through home delivery. Trulieve is incorporated in British Columbia, Canada and its

head office is located at 6749 Ben Bostic Road, Quincy, Florida 32351. Trulieve’s securities

trades on the OTCQX under the ticker symbol “TCNNF.”

       8.      Defendant Kim Rivers (“Rivers”) has served as the Company’s Chief Executive

Officer (“CEO”) during the Class Period.

       9.      Defendant Mohan Srinivasan (“Srinivasan”) has served as the Company’s Chief

Financial Officer (“CFO”) since January 2019.

       10.     Defendants Rivers and Srinivasan are collectively referred to herein as the

“Individual Defendants.”

       11.     Each of the Individual Defendants:

               (a)     directly participated in the management of the Company;

               (b)     was directly involved in the day-to-day operations of the Company at the

                       highest levels;

               (c)     was privy to confidential proprietary information concerning the

                       Company and its business and operations;




                                                 3
               (d)     was directly or indirectly involved in drafting, producing, reviewing

                       and/or disseminating the false and misleading statements and information

                       alleged herein;

               (e)     was directly or indirectly involved in the oversight or implementation of

                       the Company’s internal controls;

               (f)     was aware of or recklessly disregarded the fact that the false and

                       misleading statements were being issued concerning the Company;

                       and/or

               (g)     approved or ratified these statements in violation of the federal securities

                       laws.

       12.     Trulieve is liable for the acts of the Individual Defendants and its employees

under the doctrine of respondeat superior and common law principles of agency because all of

the wrongful acts complained of herein were carried out within the scope of their employment.

       13.     The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to Trulieve under respondeat superior and agency principles.

       14.     Defendants Trulieve and the Individual Defendants are collectively referred to

herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS
                                Materially False and Misleading
                           Statements Issued During the Class Period
       15.     On September 25, 2018, Trulieve filed a listing statement (the “Listing

Statement”) with the Canadian Securities Exchange (“CSE”) following Trulieve, Inc.’s merger

with Schyan Exploration Inc., forming Trulieve.

       16.     The Listing Statement stated that Trulieve utilized High-Yield Cultivation

Facilities and Techniques, stating, in pertinent part:

                                                  4
        Trulieve transforms raw cannabis flower into the Trulieve portfolio of products
        sold in Trulieve stores. With a focus on scalable operations, Trulieve has detailed
        Standard Operating Procedures as well as robust training protocols across its
        cultivation facilities to grow a consistent, high quality product.
        Trulieve currently operates 468,000 square feet of cultivation facilities across
        three sites. Per Florida law, Trulieve grows in enclosed structures operating both
        indoor and greenhouse style grows. Trulieve currently has the ability to grow
        17,199 kg of cannabis annually. Trulieve has an additional 95,420 square feet of
        cultivation capacity under construction which Trulieve anticipates will be
        completed by December 31, 2018. Upon completion, Trulieve will have an
        additional 9,804 kg per year of capacity, for a total cultivation capacity of 27,005
        kg per year. In addition, Trulieve is working to rapidly and substantially increase
        its greenhouse capacity. The ability to quickly execute and operate high-yield,
        scaled cultivation operations is critical in Florida as well as other vertical markets.
        Trulieve grows a variety of 45 cannabis flower strains and is poised for expansion
        if the State allows flower products for smoking. Continuing the Trulieve
        philosophy of standing behind the products Trulieve sells, Trulieve utilizes a
        third-party company to certify the genetic composition of each strain of cannabis
        Trulieve produces and provides the certified reports to patients and physicians.
        17.     The Listing Statement stated that the Company had $9.7 million in biological

assets for fiscal year 2017. The Listing Statement described how the Company accounted for

biological assets, stating, in pertinent part:

        The Company measures biological assets consisting of medical cannabis plants at
        fair value less cost to sell up to the point of harvest, which becomes the basis for
        the cost of internally produced work in progress and finished goods inventories
        after harvest. Unrealized gains or losses arising from changes in fair value less
        cost to sell during the year are included in the results of operations of the related
        year. The Company expenses pre-harvest costs as incurred.

        18.     On November 19, 2018, Trulieve filed with the CSE its Financial Statements and

Management Discussion and Analysis for the period ended September 30, 2018 (collectively,

the “3Q 2018 Financials”). The 3Q 2018 Financials were signed by Defendant Rivers. The 3Q

2018 Financials were accompanied by signed certifications by Defendants Rivers and

Srinivasan attesting that the financial statements contained no misrepresentations and fairly

presented the Company’s financial condition.

        19.     The 3Q 2018 Financials stated the following regarding related party transactions:


                                                  5
        Transactions with Related Parties

        As at September 30, 2018, the Corporation had related party notes payable of
        $14.0 million compared to December 31, 2017 which had related party notes
        payable of $8.7 million.

        Additionally, several of the Corporation’s dispensaries are leased from various
        real estate holding companies that are managed, controlled by a Director and
        shareholder.

        20.     The 3Q 2018 Financials reported gross profit, stating, in relevant part:

        Gross profit after net gains on biological asset transformation for the three months
        ended September 30, 2018 was $35.8 million, up $32.1 million or 890%, from
        $3.6 million for the three months ended September 30, 2017, driven by an
        increased gain on biological assets and increased retail sales.

        Gross profit after net gains on biological asset transformation for the nine months
        ended September 30, 2018 was $71.8 million, up $60.7 million or 545%, from
        $11.1 million for the nine months ended September 30, 2017, driven by an
        increased gain on biological assets and increased retail sales.

        21.     The 3Q 2018 Financials stated that the Company had $33.7 million in biological

assets as of September 30, 2018. The 3Q 2018 Financials described how the Company accounted

for biological assets, stating, in pertinent part:

        The Company values its biological assets at the end of each reporting at fair value
        less costs to sell and complete. This is determined using a valuation model to
        estimate the expected harvest yield per plant applied to the estimated price per
        gram less processing and selling costs. This model considers the progress in the
        plant life cycle.
        The significant assumptions used in determining the fair value of medical
        cannabis plants are as follows:

           •wastage of plants based on their various stages;
           •yield by strain of plant;
           •percentage of costs incurred to date compared to the total costs to be incurred
           are used to estimate the fair value of an in-process plant; and
           •percentage of costs incurred for each stage of plant growth was estimated. On
           average, the grow cycle is 14 weeks after they become established vegetative
           plants.




                                                     6
       22.     On April 10, 2019, Trulieve filed with the CSE its Audited Annual Financial

Statements and Management Discussion and Analysis for the period ended December 31, 2018

(the “FY 2018 Financials”). The FY 2018 Financials were signed by Defendant Rivers and

Srinivasan. The FY 2018 Financials were accompanied by signed certifications by Defendants

Rivers and Srinivasan attesting that the financial statements contained no misrepresentations and

fairly presented the Company’s financial condition.

       23.     The FY 2018 Financial reported gross profit, stating, in relevant part:

       Gross profit after net gains on biological asset transformation for the year ended
       December 31, 2018 was $105.6 million, up $87.2 million or 473%, from $18.4
       million for the year ended December 31, 2017, driven by an increased gain on
       biological assets and increased retail sales. Additionally, because the Company is
       growing more plants at December 31, 2018 than it was at December 31, 2017, so
       there are more plants undergoing transformation thus more gain.

       Gross profit after net gains on biological asset transformation for the three months
       ended December 31, 2018 was $33.7 million, up $26.4 million or 363%, from
       $7.3 million for the three months ended December 31, 2017, driven by an
       increased gain on biological assets and increased retail sales.

       24.     The FY 2018 Financials stated the following regarding related party transactions:

       The Company had raised funds by issuing notes to various related parties
       including directors, officers, and shareholders and the balance at December 31,
       2018 and 2017 was $14,215,131 and $8,730,563, respectively, as discussed in
       “Note 8 – Notes Payable Related Party”.
       The Company uses a general contractor that is the spouse of an officer and
       director of the Company and made payments totaling $8,774,754 for the year
       ended December 31, 2018. There was also accounts payable to the related party of
       $3,356,511 at December 31, 2018, as discussed in “Note 5 – Property and
       Equipment”.
       The Company has many leases from various real estate holding companies that
       are managed, controlled by various related parties including a former director and
       shareholder and the spouse of an officer and director of the Company, see “Note
       14 – Commitments and Contingencies”.

       25.     The FY 2018 Financials stated that the Company had $29.6 million in biological

assets as of December 31, 2018. The FY 2018 Financials described how the Company accounted

                                                7
for biological assets, stating, in pertinent part:

        The Company measures biological assets consisting of medical cannabis plants at
        fair value less cost to sell up to the point of harvest, which becomes the basis for
        the cost of internally produced work in progress and finished goods inventories
        after harvest. Unrealized gains or losses arising from changes in fair value less
        cost to sell during the year are included in the results of operations of the related
        year. The Company expenses pre-harvest costs as incurred.
                                            *        *   *
        Biological assets and inventory
        In calculating the value of the biological assets and inventory, management is
        required to make a number of estimates, including estimating the stage of growth
        of the cannabis up to the point of harvest, harvesting costs, selling costs, sales
        price, wastage and expected yields for the cannabis plant. In calculating final
        inventory values, management is required to determine an estimate of spoiled or
        expired inventory and compares the inventory cost to estimated net realizable
        value.

        26.     On May 28, 2019, Trulieve filed with the CSE its Financial Statements and
Management Discussion and Analysis for the period ended March 31, 2019 (collectively, the
“1Q 2019 Financials”). The 1Q 2019 Financials were accompanied by signed certifications by
Defendants Rivers and Srinivasan attesting that the financial statements contained no
misrepresentations and fairly presented the Company’s financial condition.
        27.     The 1Q 2019 Financials reported gross profit, stating, in relevant part:

        Gross profit after net gains on biological asset transformation for the three months
        ended March 31, 2019 was $40.1 million, up $24.3 million or 154%, from $15.8
        million for the three months ended March 31, 2018. This increase was driven by
        an increased gain on biological assets and increased retail sales. Additionally,
        because the Corporation was growing more plants as of March 31, 2019 than it
        was as of March 31, 2018, there are more plants undergoing transformation and
        therefore more gain.

        28.     The 1Q 2019 Financials stated that the Company had $34.2 million in biological

assets as of March 31, 2019. The 1Q 2019 Financials described how the Company accounted for

biological assets, stating, in pertinent part:

        Biological assets are measured at fair value less costs to sell until harvest. All
        production costs related to biological assets are expensed as incurred. All direct
        and indirect costs related to both biological assets and inventory are included in

                                                     8
        the ‘cost of goods sold’ line on the accompanying condensed consolidated interim
        statements of operations.

        The fair value measurements for biological assets have been categorized as Level
        3 fair values based on the inputs to the valuation technique used. The fair value
        was determined using a model which assumes the biological assets at the
        condensed consolidated interim statements of financial position date will grow to
        maturity, be harvested and converted into finished goods inventory and sold in the
        medical cannabis market. The Company’s method of accounting for biological
        assets attributes value accretion on a straight-line basis throughout the life of the
        biological asset from initial cloning to the point of harvest.

        29.     On August 14, 2019, Trulieve filed with the CSE its Financial Statements and

Management Discussion and Analysis for the period ended June 30, 2019 (collectively the “2Q

2019 Financials”). The 2Q 2019 Financials were accompanied by signed certifications by

Defendants Rivers and Srinivasan attesting that the financial statements contained no

misrepresentations and fairly presented the Company’s financial condition.

        30.     The 2Q 2019 Financials reported gross profit, stating, in relevant part:

        Gross profit after net gains on biological asset transformation for the three months
        ended June 30, 2019 was $103.8 million, up $83.5 million or 412%, from $20.3
        million for the three months ended June 30, 2018. This increase was driven by an
        increased gain on biological assets and increased retail sales. Additionally,
        because the Corporation was growing more plants as of June 30, 2019 than it was
        as of June 30, 2018, there are more plants undergoing transformation and
        therefore more gain.

        Gross profit after net gains on biological asset transformation for the six months
        ended June 30, 2019 was $143.9 million, up $107.8 million or 299%, from $36.1
        million for the six months ended June 30, 2018. This increase was driven by an
        increased gain on biological assets and increased retail sales. Additionally,
        because the Corporation was growing more plants as of June 30, 2019 than it was
        as of June 30, 2018, there are more plants undergoing transformation and
        therefore more gain.

        31.     The 2Q 2019 Financials stated that the Company had $49.4 million in biological

assets as of June 30, 2019. The 2Q 2019 Financials described how the Company accounted for

biological assets, stating, in pertinent part:


                                                 9
       Biological assets are measured at fair value less costs to sell until harvest. All
       production costs related to biological assets are expensed as incurred. All direct
       and indirect costs related to both biological assets and inventory are included in
       the ‘cost of goods sold’ line on the accompanying condensed consolidated interim
       statements of operations.

       The fair value measurements for biological assets have been categorized as Level
       3 fair values based on the inputs to the valuation technique used. The fair value
       was determined using a model which assumes the biological assets at the
       condensed consolidated interim statements of financial position date will grow to
       maturity, be harvested and converted into finished goods inventory and sold in the
       medical cannabis market. The Company’s method of accounting for biological
       assets attributes value accretion on a straight-line basis throughout the life of the
       biological asset from initial cloning to the point of harvest.

       32.     On November 18, 2019, Trulieve filed with the CSE its Financial Statements and

Management Discussion and Analysis for the period ended September 30, 2019 (the “3Q 2019

Financials”). The 3Q 2019 Financials were accompanied by signed certifications by Defendants

Rivers and Srinivasan attesting that the financial statements contained no misrepresentations and

fairly presented the Company’s financial condition.

       33.     The 3Q 2019 Financials reported gross profit, stating, in relevant part:
       Gross profit after net gains on biological asset transformation for the three months
       ended September 30, 2019 was $110.1 million, up $74.3 million or 208%, from
       $35.8 million for the three months ended September 30, 2018. This increase was
       driven by an increased gain on biological assets and increased retail sales.
       Additionally, because the Corporation was growing more plants as of September
       30, 2019 than it was as of September 30, 2018, there are more plants undergoing
       transformation and therefore more gain.

       Gross profit after net gains on biological asset transformation for the nine months
       ended September 30, 2019 was $254.0 million, up $182.2 million or 254%, from
       $71.8 million for the nine months ended September 30, 2018. This increase was
       driven by an increased gain on biological assets and increased retail sales.
       Additionally, because the Corporation was growing more plants as of September
       30, 2019 than it was as of September 30, 2018, there are more plants undergoing
       transformation and therefore more gain.

       34.     The 3Q 2019 Financials stated that the Company had $62.4 million in biological

assets as of September 30, 2019. The 3Q 2019 Financials described how the Company accounted

                                               10
for biological assets, stating, in pertinent part:

        Biological assets are measured at fair value less costs to sell until harvest. All
        production costs related to biological assets are expensed as incurred. All direct
        and indirect costs related to both biological assets and inventory are included in
        the ‘cost of goods sold’ line on the accompanying condensed consolidated interim
        statements of operations.

        The fair value measurements for biological assets have been categorized as Level
        3 fair values based on the inputs to the valuation technique used. The fair value
        was determined using a model which assumes the biological assets at the
        condensed consolidated interim statements of financial position date will grow to
        maturity, be harvested and converted into finished goods inventory and sold in the
        medical cannabis market. The Company’s method of accounting for biological
        assets attributes value accretion on a straight-line basis throughout the life of the
        biological asset from initial cloning to the point of harvest.

        35.     The statements contained in ¶¶15-34 were materially false and/or misleading

because they misrepresented and failed to disclose the following adverse facts pertaining to the

Company’s business, operations and prospects, which were known to Defendants or recklessly

disregarded by them. Specifically, Defendants made false and/or misleading statements and/or

failed to disclose that: (1) Trulieve overstated its mark-up on its biological assets; (2) therefore,

Trulieve’s reported gross profit was inflated; (3) Trulieve engaged in an undisclosed related

party real estate sale with Defendant Rivers’ husband; and (4) as a result, Defendants’

statements about its business, operations, and prospects, were materially false and misleading

and/or lacked a reasonable basis at all relevant times.

                                     THE TRUTH EMERGES

        36.     On December 17, 2019, during market hours, Grizzly Research published a

report (the “Report”) explaining that Trulieve had failed to disclose: (i) real estate transactions

with insiders; (ii) that rather than high-quality indoor production, the vast majority of the

Company’s marijuana was produced in low quality hoop houses; and (iii) the Company’s

markup on biological assets was excessive and unreasonable.

                                                     11
       37.    The report provided evidence that One More Wish LLC, an entity in which

Trulieve engaged in a real estate transaction, was controlled by Defendant Rivers’ husband, JT

Burnett:

       One More Wish is like most of the companies in Kim Rivers’ and Burnette’s
       network: A murky company without business website, any kind of description
       about what it does, and a weird name. Trulieve doesn’t disclose its existence.
       The Principal address of One More Wish, LLC is 178 May Nursery Rd, Havana,
       FL 32333, which is the address of the May Nursery, and was changed in February
       2018. Warranty records show that previously One More Wish’s address was 3919
       W Millers Bridge Road, Tallahassee, FL 32312, which is Kim Rivers and
       Burnette’s home address.
       Florida county records show that One More Wish bought a property at Blue
       Star Highway in Quincy in June 2018 and sold it to Trulieve in August 2018 for
       a 42% gain which translates to over 800% annualized return. The timing of this
       transaction was also very suspicious, as it must have become clear to insiders that
       with the upcoming offering funds would come available to the firm. Why not flip
       some land for a nice gain into the own pockets. The letter of intent to reverse
       merge Trulieve into a public shell was signed in June 2018.
       This exact property was sold in a sale leaseback commitment to [Innovative
       Industrial Properties] “IIPR” for $1,700,000, which is very weird because our [on-
       the-ground due diligence] “otgdd” indicates that this is not the property described
       in the press release by IIPR. Our on the ground research showed that this parcel
       has the warehouses described in the PR, which Trulieve also happened to have
       acquired from One More Wish. In fact, One More Wish sold two more properties
       to Trulieve for spectacular gains. One more Wish bought this property in
       December 2017 for $20,000 and this property in April 2017 for $1,200,000.
       Both were sold together to Trulieve in June 2018 for $2,170,000.
       We also note that One More Wish buys properties from an entity with the peculiar
       name Big Wish LLC. We were able to link Big Wish to the very same network.
       Records don’t show any registered agents or addresses for Big Wish that have
       anything to do with insiders, but we found an easement from 2017 where JT
       Burnette signed as the representative of both One More Wish LLC and Big Wish
       LLC.
       [image omitted]
       There seems to be a pattern where Big Wish LLC purchases properties at
       distressed prices, sells them to One More Wish, which then sells them on. This
       pattern reminds us of the property short sale scheme that Maddox and Carter
       Paige orchestrated, but is impossible to prove without inside records.

       (Emphasis added.)

                                              12
       38.     The Report also explained after researching Trulieve’s manufacturing facilities, it

was found that the vast majority of the Company’s cultivation facilities were “low-quality hoop

houses” that were “prone to infestations and weather damage.”

       39.     The Report went on to explain that because the Company’s markups on

biological assets were likely inflated as a result:

       Trulieve sports unbelievable gross margins of 130% on average. This is mainly
       due to the biological assets fair value adjustment that is widely adopted within the
       industry. However, Trulieve seems to be aggressively using this accounting
       method towards its benefit to inflate its gross profit and margins.

                                          *       *      *
       Upon closer inspection we realize that at any given time, Trulieve holds an
       abnormally large amount of biological assets. Biological assets should typically
       be used to support revenue. However, we are seeing that Trulieve’s biological
       assets utilization efficiency is relatively low compared to peers. In other words,
       for every dollar in biological assets, Trulieve is able to generate the least amount
       of dollar sales. This strongly suggests that the mark-up on these assets is
       overstated.


       40.     On this news, shares of Trulieve fell $1.51 per share or over 12.6% to close at

$10.40 per share on December 17, 2019, damaging investors.

       41.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s common shares, Plaintiff and other Class

members have suffered significant losses and damages.

                       PLAINTIFF’S CLASS ACTION ALLEGATIONS
       42.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other than defendants

who acquired Trulieve securities publicly traded on OTCQX during the Class Period, and who

were damaged thereby (the “Class”). Excluded from the Class are Defendants, the officers and

directors of Trulieve, members of the Individual Defendants’ immediate families and their legal


                                                  13
representatives, heirs, successors or assigns and any entity in which Officer or Director

Defendants have or had a controlling interest.

       43.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Trulieve securities were actively traded on

OTCQX. While the exact number of Class members is unknown to Plaintiff at this time and can

be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds, if

not thousands of members in the proposed Class.

       44.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       45.     Plaintiff will fairly and adequately protect the interests of the members of the

Class and has retained counsel competent and experienced in class and securities litigation.

Plaintiff has no interests antagonistic to or in conflict with those of the Class.

       46.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

       •       whether the Exchange Act were violated by Defendants’ acts as alleged herein;

       •       whether statements made by Defendants to the investing public during the Class

               Period misrepresented material facts about the financial condition and business

               of Trulieve;

       •       whether Defendants’ public statements to the investing public during the Class

               Period omitted material facts necessary to make the statements made, in light of

               the circumstances under which they were made, not misleading;


                                                  14
        •         whether the Defendants caused Trulieve to issue false and misleading filings

                  during the Class Period;

        •         whether Defendants acted knowingly or recklessly in issuing false filings;

        •         whether the prices of Trulieve securities during the Class Period were artificially

                  inflated because of the Defendants’ conduct complained of herein; and

        •         whether the members of the Class have sustained damages and, if so, what is the

                  proper measure of damages.

        47.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation make it impossible for members of the Class to individually

redress the wrongs done to them. There will be no difficulty in the management of this action as

a class action.

        48.       Plaintiff will rely, in part, upon the presumption of reliance established by the

fraud-on-the-market doctrine in that:

        •         Trulieve shares met the requirements for listing, and were listed and actively

                  traded on the OTCQX, an efficient market;

        •         As a public issuer, Trulieve filed periodic public reports;

        •         Trulieve regularly communicated with public investors via established market

                  communication mechanisms, including through the regular dissemination of

                  press releases via major newswire services and through other wide-ranging

                  public disclosures, such as communications with the financial press and other

                  similar reporting services;


                                                   15
         •       Trulieve’s securities were liquid and traded with moderate to heavy volume

                 during the Class Period; and

         •       Trulieve was followed by a number of securities analysts employed by major

                 brokerage firms who wrote reports that were widely distributed and publicly

                 available.

         49.     Based on the foregoing, the market for Trulieve securities promptly digested

current information regarding Trulieve from all publicly available sources and reflected such

information in the prices of the shares, and Plaintiff and the members of the Class are entitled to

a presumption of reliance upon the integrity of the market.

         50.     Alternatively, Plaintiff and the members of the Class are entitled to the

presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

of Utah v. United States, 406 U.S. 128 (1972), as Defendants omitted material information in

their Class Period statements in violation of a duty to disclose such information as detailed

above.

                                             COUNT I
             For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
                                      Against All Defendants
         51.     Plaintiff repeats and realleges each and every allegation contained above as if
fully set forth herein.
         52.     This Count is asserted against Defendants is based upon Section 10(b) of the
Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.
         53.      During the Class Period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false statements specified above, which they knew or

deliberately disregarded were misleading in that they contained misrepresentations and failed to




                                                16
disclose material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.

       54.        Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

                  •      employed devices, schemes and artifices to defraud;

                  •      made untrue statements of material facts or omitted to state material facts

                         necessary in order to make the statements made, in light of the

                         circumstances under which they were made, not misleading; or

                  •      engaged in acts, practices and a course of business that operated as a fraud

                         or deceit upon plaintiff and others similarly situated in connection with

                         their purchases of Trulieve securities during the Class Period.

       55.        Defendants acted with scienter in that they knew that the public documents and

statements issued or disseminated in the name of Trulieve were materially false and misleading;

knew that such statements or documents would be issued or disseminated to the investing

public; and knowingly and substantially participated, or acquiesced in the issuance or

dissemination of such statements or documents as primary violations of the securities laws.

These defendants by virtue of their receipt of information reflecting the true facts of Trulieve,

their control over, and/or receipt and/or modification of Trulieve’s allegedly materially

misleading statements, and/or their associations with the Company which made them privy to

confidential proprietary information concerning Trulieve, participated in the fraudulent scheme

alleged herein.

       56.        Individual Defendants, who are the senior officers and/or directors of the

Company, had actual knowledge of the material omissions and/or the falsity of the material

statements set forth above, and intended to deceive Plaintiff and the other members of the Class,


                                                  17
or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

disclose the true facts in the statements made by them or other Trulieve personnel to members

of the investing public, including Plaintiff and the Class.

       57.     As a result of the foregoing, the market price of Trulieve securities was

artificially inflated during the Class Period. In ignorance of the falsity of Defendants’

statements, Plaintiff and the other members of the Class relied on the statements described

above and/or the integrity of the market price of Trulieve securities during the Class Period in

purchasing Trulieve securities at prices that were artificially inflated as a result of Defendants’

false and misleading statements.

       58.     Had Plaintiff and the other members of the Class been aware that the market

price of Trulieve securities had been artificially and falsely inflated by Defendants’ misleading

statements and by the material adverse information which Defendants did not disclose, they

would not have purchased Trulieve securities at the artificially inflated prices that they did, or at

all.

       59.      As a result of the wrongful conduct alleged herein, Plaintiff and other members

of the Class have suffered damages in an amount to be established at trial.

       60.     By reason of the foregoing, Defendants have violated Section 10(b) of the 1934

Act and Rule 10b-5 promulgated thereunder and are liable to the plaintiff and the other members

of the Class for substantial damages which they suffered in connection with their purchase of

Trulieve securities during the Class Period.

                                           COUNT II
                        Violations of Section 20(a) of the Exchange Act
                              Against the Individual Defendants
       61.     Plaintiff repeats and realleges each and every allegation contained in the

foregoing paragraphs as if fully set forth herein.

                                                 18
        62.     During the Class Period, the Individual Defendants participated in the operation

and management of Trulieve, and conducted and participated, directly and indirectly, in the

conduct of Trulieve’s business affairs. Because of their senior positions, they knew the adverse

non-public information about Trulieve’s misstatement of revenue and profit and false financial

statements.

        63.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to

Trulieve’s financial condition and results of operations, and to correct promptly any public

statements issued by Trulieve which had become materially false or misleading.

        64.     Because of their positions of control and authority as senior officers, the

Individual Defendants were able to, and did, control the contents of the various reports, press

releases and public filings which Trulieve disseminated in the marketplace during the Class

Period concerning Trulieve’s results of operations. Throughout the Class Period, the Individual

Defendants exercised their power and authority to cause Trulieve to engage in the wrongful acts

complained of herein. The Individual Defendants therefore, were “controlling persons” of

Trulieve within the meaning of Section 20(a) of the Exchange Act. In this capacity, they

participated in the unlawful conduct alleged which artificially inflated the market price of

Trulieve securities.

        65.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Trulieve.

                                    PRAYER FOR RELIEF
        WHEREFORE, plaintiff, on behalf of himself and the Class, prays for judgment and
relief as follows:



                                               19
       (a)     declaring this action to be a proper class action, designating plaintiff as Lead

Plaintiff and certifying plaintiff as a class representative under Rule 23 of the Federal Rules of

Civil Procedure and designating plaintiff’s counsel as Lead Counsel;

       (b)     awarding damages in favor of plaintiff and the other Class members against all

defendants, jointly and severally, together with interest thereon;

       awarding plaintiff and the Class reasonable costs and expenses incurred in this action,

including counsel fees and expert fees; and

       (d)     awarding plaintiff and other members of the Class such other and further relief as

the Court may deem just and proper.

                                  JURY TRIAL DEMANDED
       Plaintiff hereby demands a trial by jury.



Dated: December 30, 2019                              Respectfully submitted,

                                                      THE ROSEN LAW FIRM, P.A.

                                                      By: /s/ Phillip Kim
                                                      Phillip Kim, Esq. (PK 9384)
                                                      Laurence M. Rosen, Esq. (LR 5733)
                                                      275 Madison Avenue, 40th Floor
                                                      New York, NY 10016
                                                      Telephone: (212) 686-1060
                                                      Fax: (212) 202-3827
                                                      Email: pkim@rosenlegal.com
                                                              lrosen@rosenlegal.com

                                                      Counsel for Plaintiff




                                                20
